Exhibit 10.2
 
FORM OF
2004 AMENDED AND RESTATED INCENTIVE STOCK PLAN
RESTRICTED STOCK AWARD AGREEMENT
 
 
This RESTRICTED STOCK AWARD AGREEMENT (this "Agreement"), dated March 6, 2006
(the "Grant Date"), by and between _______________________ (the "Participant")
and EVCI Career Colleges Holding Corp., a Delaware corporation (the "Company"),
sets forth the terms and conditions of a Restricted Stock Award issued pursuant
to the Company's Amended and Restated 2004 Incentive Stock Plan (the "Plan") and
this Agreement. Any capitalized terms used but not defined herein shall have the
meaning prescribed in the Plan, a copy of which accompanies this Agreement as
Annex A.


1.  Grant and Vesting of Restricted Stock.
 
(a)  In consideration of the Participant’s voluntary agreement to reduce the
Participant’s salary by $ _____________ (in equal biweekly installments of $
_____________) during the period March 1, 2006 through December 29, 2006 the
Company hereby grants to the Participant _____________ shares of restricted
Common Stock (the "Restricted Stock"). The period during which the Restricted
Stock is not vested and is subject to Transfer Restrictions (defined below) is
referred to herein as the "Restriction Period."
 
(b)  The Restricted Stock shall vest and no longer be subject to any Transfer
Restrictions, on December 29, 2006, so long as the participant has remained in
Continuous Service from the Grant Date through such date; provided, however, the
Restricted Stock shall vest and no longer be subject to any Transfer
Restrictions upon the earlier of (i) the Change of Control Date, in the event
there is a Change of Control, (ii) the Participant’s date of death (iii) the
Participant’s date of Permanent Disability, as that term is defined in the
Participant’s employment agreement with EVCI or a Related Entity, that is in
effect at the date the determination of Permanent Disability is made, or, if
there is no such agreement or definition, as that term is defined under Section
22(e)(3) of the Code, or (iv) the date the Participant’s employment by the
Company is terminated by the Company without cause.* The date of such vesting is
referred to herein as the “Vesting Date.”
 
2.       Issuance of Shares.  
 
Certificates representing the shares of Restricted Stock shall be issued and
held by the Company in escrow (together with all Additional Property (as defined
below) relating to such Restricted Stock) and shall remain in the custody of the
Company until their delivery to the Participant or the Participant's estate or
personal representative pursuant to this Agreement and the Plan. Subject to the
provisions of Section 7 pertaining to the withholding of taxes, as soon as
practicable after the Vesting Date, the Company shall issue and deliver to the
Participant one or more legended stock certificates representing the vested
shares of the Restricted Stock together with the Additional Property relating
thereto.
 
_______________________
* If the Participant has an effective written Employment Agreement with the
Company or a Related Entity that defines “Cause” and “Good Reason,” in lieu of
“by the Company without cause,” the following shall be inserted: without Cause
by the Company or for Good Reason by the Participant, as Cause and Good Reason
are defined in the Participant’s written Employment Agreement with the Company
or a Related Entity that is in effect at the date the determination of Cause or
Good Reason is made.
 

--------------------------------------------------------------------------------


Such Additional Property that is shares shall also be represented by one or more
legended stock certificates. The issuance of the shares of Common Stock issued
pursuant to this Agreement shall be registered on a Registration Statement on
Form S-8 (or other available form). However, if an “affiliate” of EVCI (as the
term affiliate is used in Rule 144 under the Securities Act of 1933) the
Participant acknowledges and agrees that the resale thereof shall only be made
in accordance with Paragraph (e) of Rule 144.
 
3.  Nontransferability of the Restricted Stock. Prior to the vesting date
thereof, the Restricted Stock shall not be transferable by the Participant,
directly or indirectly, by means of sale, assignment, exchange, hypothecation,
encumbrance, pledge or otherwise (such restrictions, the "Transfer
Restrictions").
 
4.  Rights as a Stockholder. Except as otherwise specifically provided in this
Agreement and the Plan, during the Restriction Period, the Participant shall
have all the rights of a stockholder with respect to the Restricted Stock
including, without limitation, the right to vote the Restricted Stock and the
right to receive any dividends, in cash or stock, or to receive stock, money or
other property as the result of a stock split or other form of recapitalization
or a similar transaction affecting the Company’s common stock without receipt of
consideration (collectively, “Additional Property). However, Additional Property
shall be forfeited to the Company to the extent it relates to shares of
Restricted Stock that are forfeited.
 
5.  Payment of Issuance Taxes, Fees and Other Expenses. The Company agrees to
pay any and all original issue taxes that may be imposed on the issuance of
shares received by the Participant in connection with the Restricted Stock,
together with any and all other fees and expenses necessarily incurred by the
Company in connection therewith.
 
6.  Validity of Share Issuance. The shares of Restricted Stock have been, and
shares constituting Additional Property will be, duly authorized by all
necessary corporate action of the Company are and will be validly issued, fully
paid and non-assessable.
 
7.  Income Taxes and Withholding.
 
(a) No later than the date as of which an amount first becomes includible in the
gross income of the Participant for federal income tax purposes with respect to
any Restricted Stock and any Additional Property relating thereto, the
Participant shall pay to the Company, or make arrangements satisfactory to the
Company regarding the payment of, all federal, state, local and foreign taxes
that are required by applicable laws and regulations to be withheld with respect
to such amount. However, subject to the approval of the Company’s Board of
Directors, the Participant may discharge any withholding obligation resulting
from the vesting of the Restricted Stock by directing the Company to withhold
shares of Restricted Stock with a value on a vesting date equal to the minimum
withholding obligation in connection with such vesting. The Company shall, to
the extent permitted by law, have the right to deduct any such taxes from the
delivery of the Restricted Stock and any Additional Property relating thereto
that gives rise to the withholding requirement.
 
(b) The Participant acknowledges that the Company is not required to provide any
gross-up or other tax assistance, including with respect to whether or not
Participant should make any election pursuant to Section 83(b) of the Code. The
Participant understands that the Participant may make an election pursuant to
Section 83 (b) of the Code within thirty days after the date the Participant
acquired the Restricted Stock hereunder, or comparable provisions of any state
tax law, to include in the Participant’s gross income the fair market value (as
of the date of acquisition) of the Restricted Stock. The Participant may make
such an election only if, prior to making any such election, the Participant (a)
notifies the Company of the Participant’s intention to make such election, by
delivering to the Company a copy of the fully-executed Section 83 (b) election
form attached hereto as Annex B, and (b) pays to the Company an amount
sufficient to satisfy any taxes or other amounts required by any governmental
authority to be withheld or paid over to such authority for the Participant’s
account, or otherwise makes arrangements satisfactory to the Company for the
payment of such amounts through withholding or otherwise. The Participant
understands that if the Participant does not make a proper and timely Section 83
(b) election, generally under Section 83 of the Code, at the time the forfeiture
restrictions applicable to the Restricted Stock lapse, the Participant will
recognize ordinary income and be taxed in an amount equal to the fair market
value (as of the Vesting Date) of the Restricted Stock as of the vesting date.
The Participant acknowledges that it is the Participant’s sole responsibility,
and not the Company’s to file a timely election under Section 83 (b), even if
the Participant requests the Company or its representative to make this filing
on the Participant’s behalf. The Participant is relying solely on the
Participant’s advisors with respect to the decision as to whether or not to file
a Section 83 (b) election.
 
2

--------------------------------------------------------------------------------


(c) The Participant acknowledges that (i) he or she was free to use professional
advisors of his or her choice in connection with this Agreement has received
advice from his professional advisors in connection with this Agreement,
understands its meaning and import, and is entering into this Agreement freely
and without coercion or duress; and (ii) he has not received and is not relying
upon any advice, representations or assurances made by or on behalf of the
Company or any of its subsidiaries or any employee of or counsel to the Company
or any subsidiary of the Company regarding any tax or other effects,
implications or matters contemplated by this Agreement or relating to the
Company.
 
8.  Notices. All notices and other communications under this Agreement shall be
in writing and shall be given by hand delivery to the other party or overnight
courier, or registered or certified mail, return receipt requested, postage
prepaid, addressed as follows:
 
(a)  if to the Participant, to the address last provided by the Participant to
the Company's human resources department;
 
(b)  if to the Company:
 
EVCI Career Colleges Holding Corp.
1 Van Der Donck Street, 2nd Floor
Yonkers, NY 10701
Attention: General Counsel


9.  Laws Applicable to Construction.  The interpretation, performance and
enforcement of this Agreement shall be governed by the laws of the State of New
York without reference to principles of conflict of laws, as applied to
contracts executed in and performed wholly within the State of New York.
 
3

--------------------------------------------------------------------------------


10.  Successors and Assigns. This Agreement will extend to and be binding upon
the Participant, the Participant’s legal representatives, heirs and distributes,
and upon the Company, its successors and assigns regardless of any change in the
business structure of the Company, be it through spin-off, merger, sale of
stock, sale of assets or any other transaction.
 
11.  Administration. The authority to manage and control the operation and
administration of this Agreement shall be vested in the Committee, and the
Committee shall have all powers with respect to this Agreement as it has with
respect to the Plan; provided that nothing herein or in the Plan shall prevent
the Participant from contesting any interpretation or determination made by the
Committee.
 
12.  Incorporation of Plan. All terms and conditions of the Plan are
incorporated herein and made part hereof as if stated herein. The Participant
may obtain a copy of the Plan from the office of the General Counsel of the
Company.
 
13.  Not an Employment Contract. Neither this Agreement nor the issuance of any
Restricted Stock shall confer on the Participant any right with respect to
continuance of employment or other service with the Company or any Related
Entity, nor shall they interfere in any way with any right the Company or any
Related Entity would otherwise have to terminate or modify the terms of the
Participant's employment or other service at any time.
 
14.  Integration. This Agreement and the other documents referred to herein, or
delivered pursuant hereto, which form a part hereof contain the entire
understanding of the parties with respect to the award of Restricted Stock.
There are no restrictions, agreements, promises, representations, warranties,
covenants or undertakings with respect to the subject matter hereof other than
those expressly set forth herein. This Agreement, including without limitation
the Plan, supersedes all prior agreements and understandings between the parties
with respect to its subject matter.
 
15.  Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but which together constitute one and
the same instrument. Notwithstanding the foregoing, any duly authorized officer
of the Company may execute this Agreement by providing an appropriate facsimile
signature, and any counterpart or amendment hereto containing such facsimile
signature shall for all purposes be deemed an original instrument duly executed
by the Company.
 
16.  Modification; Waiver. No provision of this Agreement may be amended,
modified, or waived unless such amendment or modification is agreed to in
writing and signed by the Participant and by a duly authorized officer of the
Company, and such waiver is set forth in writing and signed by the party to be
charged. No waiver by either party hereto at any time of any breach by the other
party hereto of any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time.
 
IN WITNESS WHEREOF, the Participant has executed this Agreement on the
Participant's own behalf, thereby representing that the Participant has
carefully read and understands this Agreement and the Plan as of the day and
year first written above, and the Company has caused this Agreement to be
executed in its name and on its behalf, all as of the date first written above.


4

--------------------------------------------------------------------------------



             

--------------------------------------------------------------------------------

Name:        EVCI CAREER COLLEGES HOLDING CORP.


        By:      

--------------------------------------------------------------------------------

Name:   
Title:

 
 
5

--------------------------------------------------------------------------------

